Citation Nr: 0021453	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-06 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her service officer


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1996.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center in St. Paul, Minnesota (RO) denied the 
veteran entitlement to service connection for multiple 
disorders.  

The Board notes that the veteran initially appealed the RO's 
November 1997 denial of service connection for all disorders 
claimed.  Subsequently, however, she withdrew her appeal with 
regard to all of the denied claims other than the one now 
before the Board.  The Board also notes that, during a 
hearing held at the RO in April 1999, the veteran raised a 
claim of entitlement to service connection for a sinus 
disorder other than rhinitis.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's claim is plausible inasmuch as it is supported 
by an in-service diagnosis of bilateral rhinitis, probable 
chronic condition, and a VA examiner's opinion suggesting 
that the veteran currently has rhinitis. 


CONCLUSION OF LAW

The claim of entitlement to service connection for rhinitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that she has rhinitis and other sinus-
related problems as a result of being exposed to 
environmental irritants, including dust, pain and sawdust, 
she routinely encountered as a construction worker in the 
Navy Sea Bees.  She theorizes that her condition has been 
present since service, and that, although she has provided no 
favorable medical opinion as to the etiology of her alleged 
condition, her observations with regard to continuity of 
symptoms since service provide the evidentiary basis to 
service connect her disorder. 

Before the Board can decide the merits of the veteran's 
claim, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  38 
U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to her claim and her claim 
fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In statements submitted in support of her claim and during a 
hearing held at the RO in April 1999, the veteran indicated 
that she experienced the same symptoms of her current sinus 
disorder, the name of which has not been definitively 
determined, in service.  She also indicated that these 
symptoms, which include a stuffy, runny, crusty and plugged 
nose, an inability to smell, watery eyes, sneezing, 
difficulty breathing, and swelling and pressure in the 
sinuses, have not abated since they manifested in service.  

The veteran served on active duty from October 1991 to 
October 1996.  Her service medical records confirm that she 
was treated for rhinitis and allergies during that time 
period.  In fact, in December 1994, the examining physician 
found that the veteran had bilateral rhinitis and diagnosed 
"prob. chronic condition."  VA examination reports dated 
May 1998 indicate that the veteran currently has enlarged 
inferior turbinates that are red and swollen and a slightly 
deviated nasal septum.  One VA examiner has opined that this 
finding could mean that the veteran currently has rhinitis. 

Inasmuch as the veteran's claim is supported by an in-service 
diagnosis of bilateral rhinitis (described as a probable 
chronic condition) and a VA examiner's opinion suggesting 
that the veteran currently has rhinitis, the Board finds the 
claim plausible and therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds, 
however, that the VA has not fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of her 
claim.  Therefore, before the Board can decide the merits of 
the veteran's claim, this case must be remanded to the RO for 
the additional development noted below.


ORDER

The claim of entitlement to service connection for rhinitis 
is found to be well grounded, and to this extent only, it is 
granted subject to the development requested below.  


REMAND

Once a veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1468-1469.  This duty to assist includes the 
obligation to develop facts when the record before the Board 
is clearly inadequate.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  In this case, for the reason that follows, the Board 
finds that the record is inadequate.

The medical evidence of record includes a May 1998 medical 
opinion of a VA examiner ruling out a link between the 
veteran's current rhinitis and her period of active service.  
This opinion is based primarily on a finding that the veteran 
did not have rhinitis, allergic or nonallergic, in service or 
any other symptoms, including nasal congestion, suggestive of 
rhinitis.  This finding, on which the examiner's opinion in 
based, conflicts with the veteran's service medical records, 
which include a diagnosis of rhinitis (described as a 
probable chronic condition) and establish that the veteran 
complained on multiple occasions of nasal congestion.  In 
light of the conflicting evidence of record, the Board cannot 
definitively determine whether it is at least as likely as 
not that the veteran's rhinitis was incurred during her 
period of active service.  A medical opinion comprehensively 
addressing this question is thus needed.  

This case is REMANDED to the RO for the following 
development: 

1.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
who has not previously examined the 
veteran for the purpose of determining 
the etiology of any rhinitis shown to 
exist.  In scheduling the examination, 
the RO should advise the veteran of the 
need to report for the examination and of 
the fact that a failure to report without 
good cause might result in her claim 
being denied under 38 C.F.R. § 3.655 
(1999).  Prior to the examination, the RO 
should furnish the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should note all clinical 
findings related to the veteran's 
sinuses.  The examiner should attempt to 
distinguish any symptomatology due to the 
veteran's service-connected tonsillitis.  
The examiner should then offer an opinion 
as to whether it is at least as likely as 
not that any sinus disorder present, 
including rhinitis, is related to the 
veteran's period of active service.  The 
examiner should express the rationale on 
which his or her opinion is based.

2.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

3.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the RO 
denies the benefit sought, it should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this appeal, the Board intimates 
no opinion, favorable or unfavorable, as to the claim's 
merits.  The veteran is free to submit any additional 
evidence she wishes to have considered in connection with her 
appeal; however, she is not required to act until further 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

